Citation Nr: 1033685	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-08 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
intervertebral disc disease, lumbar spine. 

2.  Entitlement to an extraschedular evaluation for total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from April 1968 to 
November 1968.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which 
denied entitlement to a rating in excess of 40 percent for a 
lumbar spine disability and TDIU.

In March 2009, the Board remanded this matter to the RO to afford 
due process and for other development.  Following its completion 
of the Board's requested actions, the RO continued the denial of 
the Veteran's claims (as reflected in an May 2010 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), has also held that the VCAA notice 
requirements applied to all elements of a claim.  A review of the 
record shows the Veteran was provided VCAA notice in February 
2005 and April 2009.  He was notified that the VCAA notice 
requirements applied to all elements of a claim in April 2009.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  VA has a duty to assist the veteran which includes 
conducting a thorough and contemporaneous medical examination.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran contends that he is entitled to an increased rating 
for his service-connected lumbar spine disability, currently 
rated at 40 percent disabling.  

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  To evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2009).

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  The governing norm 
in an exceptional case is a finding that the case presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R § 
3.321(b)(1) (2009).

In a November 2009 VA examination, the Veteran described 
progressive increase in both the severity and frequency of his 
flare-ups of lower back pain.  He complained of radiation 
throughout his entire right lower extremity, and reported his 
major difficulty is centralized in his low back.  Upon 
examination, the Veteran had flexion to 25 degrees and extension 
to zero degrees.  The examiner noted that the Veteran had a 
massive protuberant abdomen, but did not remark as to whether 
because of body habitus not the result of disease or injury of 
the spine, the range of motion of the spine in the Veteran should 
be considered normal for him, even though it did not conform to 
the normal range of motion (see 38 C.F.R. § 4.71a, General 
Formula for Rating Diseases and Injuries of the Spine, note (3).  
The examiner diagnosed chronic progressive multiple level 
advanced lumbar degenerative disc disease and lumbar spondylosis 
with right sciatica.  The examiner opined that the Veteran is 
unable to obtain or retain employment solely due to his service 
connected intervertebral disc disease of the lumbar spine.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, VA is instructed to evaluate any associated objective 
neurologic abnormalities under an appropriate diagnostic code.  
The November 2009 VA examination included a diagnosis of right 
sciatica.  Therefore, an additional medical opinion is required 
for an adequate determination whether a separate compensable 
evaluation for neurological symptoms associated with his service-
connected back disability is warranted.

The Board also notes that in the May 2010 supplemental statement 
of the case, the RO did not find his condition presented an 
exceptional disability picture which warrants an extra-schedular 
evaluation.  However, as the Veteran has submitted evidence 
consisting of an opinion by a medical professional of his 
inability to work, the case warrants extra-schedular 
consideration, and referral to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran to 
obtain the names and addresses of all medical 
care providers, VA and non-VA, who treated 
him for his low back disability since June 
2009.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion as 
to the current nature and extent of his 
service-connected back disability.  The 
physician should identify all present 
orthopedic and neurologic manifestations of 
the service-connected low back disability.  
All indicated tests and studies are to be 
performed, and a comprehensive occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
examiner.  An explanation should be provided 
if additional tests or studies are not 
considered to be necessary.

The examination must be conducted following 
the protocol in VA's Disability Examination 
Worksheet for Spine Examinations, revised on 
April 20, 2009.  In performing range of 
motion studies, the physician should indicate 
whether because of body habitus not the 
result of disease or injury of the spine, the 
range of motion of the spine in the Veteran 
should be considered normal for him.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent, must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
appropriate consideration of all the evidence 
of record.  If the Veteran is not assigned at 
least a 30 percent disability rating for 
neurological abnormalities, or the Veteran's 
disability rating for a low back disability 
is not raised to at least 60 percent, the 
AMC/RO should refer the Veteran's claim for a 
rating in excess of 40 percent for lumbar 
spine disability to the Chief Benefits 
Director of VA's Compensation and Pension 
Service for an extra-schedular evaluation 
under 38 C.F.R. § 3.321.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


